Exhibit 10.1

OPEN MARKET SALE AGREEMENTSM

October 5, 2018

JEFFERIES LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Bellicum Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time through Jefferies LLC, as sales agent and/or principal (the
“Agent”), shares of the Company’s common stock, par value $0.01 per share (the
“Common Shares”), on the terms set forth in this agreement (this “Agreement”).

Section 1. DEFINITIONS

(a)    Certain Definitions. For purposes of this Agreement, capitalized terms
used herein and not otherwise defined shall have the following respective
meanings:

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first-mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to Section 7.

“Agent” has the meaning set forth in the introductory paragraph of this
Agreement.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Shares” has the meaning set forth in the introductory paragraph of this
Agreement.

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

SM 

“Open Market Sale Agreement” is a service mark of Jefferies LLC



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable Selling
Period, which may be adjusted by the Company at any time during the Selling
Period by delivering written notice of such change to the Agent and which in no
event shall be less than $1.00 without the prior written consent of the Agent,
which may be withheld in the Agent’s sole discretion.

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President, Vice President Finance,
Chief Financial Officer or General Counsel.

“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to Section 3(b)(i).

“Issuance Price” means the Sales Price less the Selling Commission.

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the Registration Statement (defined below) pursuant to which the offering is
being made, (b) the number of authorized but unissued Common Shares (less Common
Shares issuable upon exercise, conversion or exchange of any outstanding
securities of the Company or otherwise reserved from the Company’s authorized
capital stock), (c) the number or dollar amount of Common Shares permitted to be
sold under Form S-3 (including General Instruction I.B.6 thereof, if
applicable), or (d) the number or dollar amount of Common Shares for which the
Company has filed a Prospectus (defined below).

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

“Principal Market” means The Nasdaq Global Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

“Representation Date” has the meaning set forth in the introductory paragraph of
Section 2.

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

2



--------------------------------------------------------------------------------

“Selling Commission” means up to three percent (3%) of the gross proceeds with
respect to Shares sold pursuant to this Agreement.

“Selling Period” means the period of consecutive Trading Days (as determined by
the Company in the Company’s sole discretion and specified in the applicable
Issuance Notice) including the Trading Day on which an Issuance Notice is
delivered pursuant to Section 3(b)(i), if such notice is delivered prior to
3:00 p.m. (New York City time) and otherwise, following the Trading Day on which
an Issuance Notice is delivered pursuant to Section 3(b)(i).

“Settlement Date” means the second business day following each Trading Day
during the Selling Period on which Shares are sold pursuant to this Agreement,
when the Company shall deliver to the Agent the amount of Shares sold on such
Trading Day and the Agent shall deliver to the Company the Issuance Price
received on such sales.

“Shares” shall mean the Common Shares issued or issuable pursuant to this
Agreement.

“Trading Day” means any day on which the Principal Market is open for trading.

Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date and (5) as of each Time of Sale
(each of the times referenced above is referred to herein as a “Representation
Date”), except as may be disclosed in the Registration Statement or the
Prospectus (including any documents incorporated by reference therein and any
supplements thereto) on or before a Representation Date:

(a)    Registration Statement. The Company has prepared and filed with the
Commission a shelf registration statement on Form S-3 (File No. 333-226652) that
contains a base prospectus (the “Base Prospectus”). The Company may file one or
more additional registration statements from time to time that will contain a
base prospectus and related prospectus or prospectus supplement, if applicable,
with respect to the Shares. Except where the context otherwise requires, such
registration statement registers the issuance and sale by the Company of the
Shares under the Securities Act. Such registration statement, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, including all financial statements, exhibits and schedules
thereto and all documents incorporated or deemed to be incorporated therein by
reference pursuant to Item 12 of Form S-3 under the Securities Act as from time
to time amended or supplemented, is herein referred to as the “Registration
Statement,” and the prospectus constituting a part of such registration
statement, together with any prospectus supplement filed with the Commission
pursuant to Rule 424(b) under the Securities Act relating to a particular
issuance of the Shares, including all documents incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3 under the
Securities Act, in each case, as from time to time amended or supplemented, is
referred to herein as the “Prospectus,” except that if any revised prospectus is
provided to the Agent by the Company for use in connection with the offering of
the Shares that is not required to be filed by the Company pursuant to
Rule 424(b) under the Securities Act, the term “Prospectus” shall refer to such
revised prospectus from and after the time it is first provided to the Agent for
such use. As used in this Agreement, the terms

 

3



--------------------------------------------------------------------------------

“amendment” or “supplement” when applied to the Registration Statement or the
Prospectus shall be deemed to include the filing by the Company with the
Commission of any document under the Exchange Act after the date hereof that is
or is deemed to be incorporated therein by reference.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date.

At the time the Registration Statement was originally declared effective and at
the time the Company’s annual report on Form 10-K for the year ended
December 31, 2017 was filed with the Commission, the Company met the
then-applicable requirements for use of Form S-3 under the Securities Act.
During the Agency Period, each time the Company files an annual report on
Form 10-K the Company will meet the then-applicable requirements for use of
Form S-3 under the Securities Act.

(b)    Compliance with Registration Requirements. The Registration Statement has
become effective under the Securities Act. The Company has complied, to the
Commission’s satisfaction, with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the Commission. The Company meets the requirements
for use of Form S-3 under the Securities Act specified in FINRA Conduct
Rule 5110(B)(7)(C)(i). The documents incorporated or deemed to be incorporated
by reference in the Registration Statement and the Prospectus, at the time they
were or hereafter are filed with the Commission, or became effective under the
Exchange Act, as the case may be, complied and will comply in all material
respects with the requirements of the Exchange Act.

(c)    Disclosure. The Prospectus, when filed, complied in all material respects
with the Securities Act and, if filed by electronic transmission pursuant to
EDGAR, was identical (except as may be permitted by Regulation S-T under the
Securities Act) to the copy thereof delivered to the Agent for use in connection
with the offer and sale of the Shares. Each of the Registration Statement and
any post-effective amendment thereto, at the time it became or becomes
effective, complied and will comply in all material respects with the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. The Prospectus and any Free Writing
Prospectus considered together (collectively, the “Time of Sale Information”),
as of the date of this Agreement, did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Prospectus, as amended or supplemented, as of

 

4



--------------------------------------------------------------------------------

its date and at all subsequent times, did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the three immediately preceding sentences do not apply to statements in or
omissions from the Registration Statement or any post-effective amendment
thereto or the Prospectus, or any amendments or supplements thereto, made in
reliance upon and in conformity with written information relating to the Agent
furnished to the Company in writing by the Agent expressly for use therein, it
being understood and agreed that the only such information consists of the
information described in Section 6(b) below. There are no contracts or other
documents required to be described in the Prospectus or to be filed as an
exhibit to the Registration Statement which have not been described or filed as
required.

(d)    Free Writing Prospectuses; Road Show. As of the determination date
referenced in Rule 164(h) under the Securities Act, the Company was not, is not
or will not be (as applicable) an “ineligible issuer” in connection with the
offering of the Shares pursuant to Rules 164, 405 and 433 under the Securities
Act. Each free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act. Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or on behalf of
or used or referred to by the Company complies or will comply in all material
respects with the requirements of Rule 433 under the Securities Act, including
timely filing with the Commission or retention where required and legending, and
each such free writing prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Shares did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus and not superseded or modified. Except for the free writing
prospectuses and electronic road shows, if any, furnished to the Agent before
first use, the Company has not prepared, used or referred to, and will not,
without the prior written consent of the Agent, prepare, use or refer to, any
free writing prospectus.

(e)    Distribution of Offering Material By the Company. Prior to the completion
of the Agent’s distribution of the Shares, the Company has not distributed and
will not distribute any offering material in connection with the offering and
sale of the Shares other than the Registration Statement, the Prospectus or any
free writing prospectus reviewed and consented to by the Agent.

(f)    The Open Market Sale Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(g)    Authorization of the Shares. All outstanding shares of capital stock
(including the Shares) of the Company have been duly authorized.    All
outstanding shares of capital stock of the Company are, and, when the Shares
have been delivered and paid for in accordance with this Agreement on each
Settlement Date, such Shares will have been, validly issued, fully paid and
nonassessable. The issuance and sale of the Shares is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Shares that have not been duly waived or satisfied.

 

5



--------------------------------------------------------------------------------

(h)    No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

(i)    No Material Adverse Change. Subsequent to the respective dates as of
which information is given in the Registration Statement and the Prospectus:
(i) there has been no material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, properties, operations,
assets, liabilities or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (any such change being referred to herein as a “Material Adverse
Change”); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, including without limitation any losses or interference with its
business from fire, explosion, flood, earthquakes, accident or other calamity,
whether or not covered by insurance, or from any strike, labor dispute or court
or governmental action, order or decree, that are material, individually or in
the aggregate, to the Company and its subsidiaries, considered as one entity, or
has entered into any material transactions not in the ordinary course of
business; and (iii) there has not been any material decrease in the capital
stock or any material increase in any short-term or long-term indebtedness of
the Company or its subsidiaries and there has been no dividend or distribution
of any kind declared, paid or made by the Company or, except for dividends paid
to the Company or other subsidiaries, by any of the Company’s subsidiaries on
any class of capital stock, or any repurchase or redemption by the Company or
any of its subsidiaries of any class of capital stock.

(j)    Independent Accountants. Ernst & Young LLP, which has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) filed with the Commission as a
part of the Registration Statement and the Prospectus, is (i) an independent
registered public accounting firm as required by the Securities Act, the
Exchange Act, and the rules of the Public Company Accounting Oversight Board
(“PCAOB”), (ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Securities Act and (iii) a registered public accounting firm as defined by the
PCAOB whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn.

(k)    Financial Statements. The financial statements filed with the Commission
as a part of the Registration Statement and the Prospectus present fairly, in
all material respects, the financial position of the Company as of the dates
indicated and the results of their operations, changes in stockholders’ equity
and cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles as applied
in the United States (“GAAP”) applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes thereto
and except in the case of unaudited financial statements, which are subject to
normal and recurring year-end adjustments and do not contain certain footnotes
as permitted by the applicable rules of the Commission. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto. No other financial

 

6



--------------------------------------------------------------------------------

statements or supporting schedules are required to be included in the
Registration Statement or the Prospectus. The financial data set forth in each
of the Registration Statement and the Prospectus under the caption “Selected
Financial Data” fairly presents, in all material respects, the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Registration Statement and the Prospectus. All
disclosures contained in the Registration Statement, the Prospectus and any free
writing prospectus that constitute non-GAAP financial measures (as defined by
the rules and regulations under the Securities Act and the Exchange Act) comply
with Regulation G under the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, as applicable. To the Company’s knowledge, no person who has
been suspended or barred from being associated with a registered public
accounting firm, or who has failed to comply with any sanction pursuant to
Rule 5300 promulgated by the PCAOB, has participated in or otherwise aided the
preparation of, or audited, the financial statements, supporting schedules or
other financial data filed with the Commission as a part of the Registration
Statement and the Prospectus.

(l)    Company’s Accounting System. The Company and each of its subsidiaries
make and keep accurate books and records and maintain a system of internal
accounting controls designed, and which the Company reasonably believes is
sufficient, to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement and the Prospectus fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(m)    Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting. The Company has established and
maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared; (ii) have been evaluated by
management of the Company for effectiveness as of the end of the Company’s most
recent fiscal quarter; and (iii) are effective in all material respects to
perform the functions for which they were established. Since the end of the
Company’s most recent audited fiscal year, there have been no significant
deficiencies or material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

(n)    Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the

 

7



--------------------------------------------------------------------------------

jurisdiction of its incorporation and has the corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the Registration Statement and the Prospectus and to enter into and perform
its obligations under this Agreement. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in the State of Texas
and each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or to be in good standing would not
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the condition (financial or otherwise), earnings, business,
properties, operations, assets, liabilities or prospects of the Company and its
subsidiaries, considered as one entity (a “Material Adverse Effect”).

(o)    Subsidiaries. The Company has one subsidiary (as defined in Rule 405
under the Securities Act), Bellicum Pharma Limited, a private limited company
organized under the laws of the United Kingdom (the “Subsidiary”). The
Subsidiary has been duly incorporated or organized, as the case may be, and is
validly existing as a corporation, partnership or limited liability company, as
applicable, in good standing (to the extent such concept exists) under the laws
of the jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business. The Subsidiary is duly qualified as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business. All of the issued and outstanding capital
stock or other equity or ownership interests of the Subsidiary has been duly
authorized and validly issued, is fully paid and nonassessable and is owned
directly by the Company free and clear of any security interest, mortgage,
pledge, lien, encumbrance or adverse claim. The Company does not own or control,
directly or indirectly, any other corporation, association or entity.

(p)    Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the Registration
Statement and the Prospectus (other than for subsequent issuances, if any,
pursuant to employee benefit plans, or upon the exercise of outstanding options
or warrants, in each case as described in the Registration Statement and the
Prospectus). The Common Shares (including the Shares) conform in all material
respects to the description thereof contained in the Prospectus. All of the
issued and outstanding Common Shares have been duly authorized and validly
issued, are fully paid and nonassessable and have been issued in compliance with
all federal and state securities laws. None of the outstanding Common Shares was
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company that have
not been duly waived or satisfied. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described in the Registration Statement and the Prospectus,
other than equity awards subsequently granted pursuant to employee benefit plans
described in the Registration Statement and the Prospectus. The descriptions of
the Company’s stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, set forth in the
Registration Statement and the Prospectus accurately and fairly presents, in all
material respects, the information required to be shown with respect to such
plans, arrangements, options and rights.

 

8



--------------------------------------------------------------------------------

(q)    Stock Exchange Listing. The Common Shares are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and are listed on The Nasdaq Global
Market (“Nasdaq”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Shares under the
Exchange Act or delisting the Shares from Nasdaq, nor has the Company received
any notification that the Commission or Nasdaq is contemplating terminating such
registration or listing. To the Company’s knowledge, it is in compliance with
all applicable listing requirements of Nasdaq.

(r)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, loan, credit agreement,
note, lease, license agreement, contract, franchise or other instrument
(including, without limitation, any pledge agreement, security agreement,
mortgage or other instrument or agreement evidencing, guaranteeing, securing or
relating to indebtedness) to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or to which any of their
respective properties or assets are subject (each, an “Existing Instrument”),
except for such Defaults as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. The Company’s execution,
delivery and performance of this Agreement, consummation of the transactions
contemplated hereby and by the Registration Statement and the Prospectus and the
issuance and sale of the Shares (including the use of proceeds from the sale of
the Shares as described in the Registration Statement and the Prospectus under
the caption “Use of Proceeds”) (i) have been duly authorized by all necessary
corporate action and will not result in any violation of the provisions of the
charter or by-laws or similar organizational documents, as applicable, of the
Company or any subsidiary (ii) will not conflict with or constitute a breach of,
or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument and
(iii) will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any of its
subsidiaries, except for such conflicts, breaches, Defaults, Debt Repayment
Triggering Event, lien, charge or encumbrance specified in clauses (ii) and
(iii) above that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency, is required for the
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Registration Statement and
the Prospectus, except such as have been obtained or made by the Company and are
in full force and effect under the Securities Act and such as may be required
under applicable state securities or blue sky laws or the Financial Industry
Regulatory Authority, Inc. (“FINRA”). As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any of its subsidiaries.

(s)    Compliance with Laws. The Company and its subsidiaries have been and are
in compliance with all applicable laws, rules and regulations, except where
failure to be so in

 

9



--------------------------------------------------------------------------------

compliance would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(t)    No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry or investigation brought by or before any governmental entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries, which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or
materially and adversely affect the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder; and the aggregate of all pending legal or governmental
proceedings to which the Company or any such subsidiary is a party or of which
any of their respective properties or assets is the subject, including ordinary
routine litigation incidental to the business, if determined adversely to the
Company, would not reasonably be expected to have a Material Adverse Effect. No
material labor dispute with the employees of the Company or any of its
subsidiaries, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the knowledge of the
Company, is threatened or imminent, which could reasonably be expected to result
in a Material Adverse Effect.

(u)    Intellectual Property Rights. The Company and its subsidiaries own, or
have obtained valid and enforceable licenses for, the inventions, patent
applications, patents, trademarks, trade names, service names, copyrights, trade
secrets and other intellectual property described in the Registration Statement
and the Prospectus as being owned or licensed by them or which are necessary for
the conduct of their respective businesses as currently conducted or as
currently proposed to be conducted (collectively, “Intellectual Property”). To
the Company’s knowledge, and except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) there
are no third parties who have rights to any Intellectual Property, except for
customary reversionary rights of third-party licensors with respect to
Intellectual Property that is disclosed in the Registration Statement and the
Prospectus as licensed to the Company or one or more of its subsidiaries; and
(ii) there is no infringement by third parties of any Intellectual Property.
Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others:
(A) challenging the Company’s rights in or to any Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit, proceeding or claim; (B) challenging the validity, enforceability
or scope of any Intellectual Property, and the Company is unaware of any facts
which would form a reasonable basis for any such action, suit, proceeding or
claim that, if asserted on the date hereof, could reasonably be expected to
succeed; or (C) asserting that the Company or any of its subsidiaries infringes
or otherwise violates, or would, upon the commercialization of any product or
service described in the Registration Statement or the Prospectus as under
development, infringe or violate, any patent, trademark, trade name, service
name, copyright, trade secret or other proprietary rights of others, and the
Company is unaware of any facts which would form a reasonable basis for any such
action, suit, proceeding or claim that, if asserted on the date hereof, would
reasonably be expected to succeed. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the Company
and its subsidiaries have complied with the terms of each agreement pursuant to
which Intellectual Property has been licensed to the Company or any subsidiary,
and all such agreements are in full force and effect. Except as would not
reasonably be expected, individually or in the aggregate, to

 

10



--------------------------------------------------------------------------------

have a Material Adverse Effect, the product candidates described in the
Registration Statement and the Prospectus as under development by the Company or
any subsidiary fall within the scope of the claims of one or more patents owned
by, or exclusively licensed to, the Company or any subsidiary.

(v)    All Necessary Permits, etc. The Company and its subsidiaries possess such
valid and current certificates, authorizations or permits required by state,
federal or foreign regulatory agencies or bodies to conduct their respective
businesses as currently conducted and as described in the Registration Statement
or the Prospectus (“Permits”), except where the failure to so possess would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, neither the
Company nor any of its subsidiaries is violation of, or in default under, any of
the Permits or has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such certificate, authorization
or permit.

(w)    Title to Properties. The Company and its subsidiaries have good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 1(j) above
(or elsewhere in the Registration Statement or the Prospectus), in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, adverse claims and other defects, except as would not reasonably be
expected, individually or in the aggregate, to materially affect the value of
such property or materially interfere with the use thereof. The real property,
improvements, equipment and personal property held under lease by the Company or
any of its subsidiaries are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

(x)    Tax Law Compliance. The Company and its subsidiaries have filed all
material federal, state and foreign income and franchise tax returns or have
properly requested extensions thereof, except insofar as the failure to file
such returns would not be expected to result in a Material Adverse Effect, and
have paid all material taxes required to be paid by any of them and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them except as may be being contested in good faith and by appropriate
proceedings and except where the failure to pay such taxes could not reasonably
be expected to result in a Material Adverse Effect. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 2(k) above in respect of all federal, state and foreign
income and franchise taxes for all periods as to which the tax liability of the
Company or any of its subsidiaries is being contested or has not otherwise been
finally determined, except to the extent of any inadequacy that would not
reasonably be expected to result in a Material Adverse Effect.

(y)    Insurance. Each of the Company and its subsidiaries are insured by
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism and
policies covering the Company and its subsidiaries for product liability claims
and clinical trial liability claims. The

 

11



--------------------------------------------------------------------------------

Company has no reason to believe that it or any of its subsidiaries will not be
able (i) to renew its existing insurance coverage as and when such policies
expire or (ii) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not be expected to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries has been denied any insurance coverage which
it has sought or for which it has applied.

(z)    Compliance with Environmental Laws. Except as would not be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) neither
the Company not any of its subsidiaries is not in violation of any applicable
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”); (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements; (iii) there are no pending
or, to the Company’s knowledge, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries; and (iv) to
the Company’s knowledge, there are no events or circumstances existing as of the
date hereof that might reasonably be expected to form the basis of an order for
clean-up or remediation, or an action, suit or proceeding by any private party
or governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(aa)    ERISA Compliance. The Company and its subsidiaries and, to the knowledge
of the Company, any “employee benefit plan” (as defined under the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company, its subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company or any of its subsidiaries, any
member of any group of organizations described in Sections 414(b), (c), (m) or
(o) of the Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (the “Code”) of which the Company or such
subsidiary is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates. No “employee benefit plan” established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA). Neither the Company, its
subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each employee

 

12



--------------------------------------------------------------------------------

benefit plan established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or
failure to act, which would cause the loss of such qualification.

(bb)    Company Not an “Investment Company.” The Company is not, and will not
be, either after receipt of payment for the Shares or after the application of
the proceeds therefrom as described under “Use of Proceeds” in the Registration
Statement or the Prospectus, required to register as an “investment company”
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”).

(cc)    No Price Stabilization or Manipulation; Compliance with Regulation M.
Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, without giving effect to activities by the Agent, any action
designed to or that would reasonably be expected to cause or result in
stabilization or manipulation of the price of the Common Shares or of any
“reference security” (as defined in Rule 100 of Regulation M under the Exchange
Act (“Regulation M”)) with respect to the Common Shares, whether to facilitate
the sale or resale of the Shares or otherwise, and has taken no action which
would directly or indirectly violate Regulation M. The Common Shares are
“actively traded securities” (as defined in Regulation M).

(dd)    Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Registration Statement or the
Prospectus that have not been described as required.

(ee)    FINRA Matters. All of the information provided to the Agent or to
counsel for the Agent by the Company, its counsel, its officers and directors
and, to the knowledge of the Company, the holders of any securities (debt or
equity) or options to acquire any securities of the Company in connection with
the offering of the Shares is true, complete, correct in all material respects
and compliant with FINRA’s rules and any letters, filings or other supplemental
information provided to FINRA pursuant to FINRA Rules or NASD Conduct Rules is
true, complete and correct in all material respects.

(ff)    Statistical and Market-Related Data. All statistical, demographic and
market-related data included in the Registration Statement or the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate in all material respects. To the extent required, the Company has
obtained the written consent to the use of such data from such sources.

(gg)    No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the Company’s knowledge, any employee or agent of
the Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any applicable law or of the character required to be disclosed in the
Registration Statement or the Prospectus.

(hh)    Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its subsidiaries (i) used any corporate funds for any

 

13



--------------------------------------------------------------------------------

unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee; and the Company
and its subsidiaries and, to the knowledge of the Company, the Company’s
Affiliates have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(ii)    Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

(jj)    OFAC. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, after due inquiry, any director, officer, agent,
employee, Affiliate or person acting on behalf of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of this offering,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
or any joint venture partner or other person or entity, for the purpose of
financing the activities of or business with any person, or in any country or
territory, that currently is the subject to any U.S. sanctions administered by
OFAC or in any other manner that will result in a violation by any person
(including any person participating in the transaction whether as underwriter,
advisor, investor or otherwise) of U.S. sanctions administered by OFAC.

(kk)    Brokers. Except pursuant to this Agreement, there is no broker, finder
or other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(ll)    Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement
or the Prospectus (i) was so included by the Company in good faith and with
reasonable basis after due consideration by the Company of the underlying
assumptions, estimates and other applicable facts and circumstances and (ii) is
accompanied by meaningful cautionary statements identifying those factors that
could cause actual results to differ materially from those in such
forward-looking statement. No such statement was made with the knowledge of an
executive officer or director of the Company that it was false or misleading.

 

14



--------------------------------------------------------------------------------

(mm)    Emerging Growth Company Status. The Company is an “emerging growth
company,” as defined in Section 2(a) of the Securities Act (an “Emerging Growth
Company”).

(nn)    Clinical Data and Regulatory Compliance. The preclinical tests and
clinical trials being conducted or sponsored by the Company and its
subsidiaries, and, to the knowledge of the Company, other studies (collectively,
“studies”) that are described in, or the results of which are referred to in,
the Registration Statement or the Prospectus were and, if still pending, are
being conducted in all material respects in accordance with the protocols,
procedures and controls designed and approved for such studies and with standard
medical and scientific research procedures; each description of the results of
such studies is accurate and complete in all material respects and fairly
presents the data derived from such studies, and the Company and its
subsidiaries have no knowledge of any other studies the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the Registration Statement or the Prospectus; the Company and its
subsidiaries have made all such filings and obtained all such approvals as may
be required by the Food and Drug Administration of the U.S. Department of Health
and Human Services or any committee thereof or from any other U.S. or foreign
government or drug or medical device regulatory agency, or health care facility
Institutional Review Board (collectively, the “Regulatory Agencies”); neither
the Company nor any of its subsidiaries has received any notice of, or
correspondence from, any Regulatory Agency requiring the termination, suspension
or modification of any clinical trials being conducted or sponsored by the
Company or any of its subsidiaries that are described or referred to in the
Registration Statement or the Prospectus; and the Company and its subsidiaries
have each operated and currently are in compliance in all material respects with
all applicable rules, regulations and policies of the Regulatory Agencies.

(oo)    No Contract Terminations. Neither the Company nor any of its
subsidiaries has sent or received any communication regarding termination of, or
intent not to renew, any of the contracts or agreements referred to or described
in any preliminary prospectus, the Prospectus or any free writing prospectus, or
referred to or described in, or filed as an exhibit to, the Registration
Statement, or any document incorporated by reference therein, and no such
termination or non-renewal has been threatened by the Company or any of its
subsidiaries or, to the Company’s knowledge, any other party to any such
contract or agreement, which threat of termination or non-renewal has not been
rescinded as of the date hereof.

(pp)    No Rights to Purchase Preferred Stock. The issuance and sale of the
Shares as contemplated hereby will not cause any holder of any shares of capital
stock, securities convertible into or exchangeable or exercisable for capital
stock or options, warrants or other rights to purchase capital stock or any
other securities of the Company to have any right to acquire any shares of
preferred stock of the Company, except for such rights as have been duly waived.

Any certificate signed by any officer or representative of the Company or any of
its subsidiaries and delivered to the Agent or counsel for the Agent in
connection with an issuance of Shares shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby on the
date of such certificate.

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(o) hereof, counsel to the Company and counsel to
the Agent, will

 

15



--------------------------------------------------------------------------------

rely upon the accuracy and truthfulness of the foregoing representations and
hereby consents to such reliance.

Section 3. ISSUANCE AND SALE OF COMMON SHARES

(a)    (i) Sale of Securities. On the basis of the representations, warranties
and agreements herein contained, but subject to the terms and conditions herein
set forth, the Company and the Agent agree that the Company may from time to
time seek to sell Shares through the Agent, acting as sales agent, or directly
to the Agent, acting as principal, as follows, with an aggregate Sales Price of
up to the Maximum Program Amount, based on and in accordance with Issuance
Notices as the Company may deliver, during the Agency Period.

(b)    Mechanics of Issuances.

(i) Issuance Notice. Upon the terms and subject to the conditions set forth
herein, on any Trading Day during the Agency Period on which the conditions set
forth in Section 5(a) and Section 5(b) shall have been satisfied, the Company
may exercise its right to request an issuance of Shares by delivering to the
Agent an Issuance Notice; provided, however, that (A) in no event may the
Company deliver an Issuance Notice to the extent that (I) the sum of (x) the
aggregate Sales Price of the requested Issuance Amount, plus (y) the aggregate
Sales Price of all Shares issued under all previous Issuance Notices effected
pursuant to this Agreement, would exceed the Maximum Program Amount; and
(B) prior to delivery of any Issuance Notice, the Selling Period for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by
e-mail to the persons so identified in writing by the Agent and confirmed by the
Company by telephone (including a voicemail message to the persons so
identified), with the understanding that, with adequate prior written notice,
the Agent may modify the list of such persons from time to time.

(ii)    Agent Efforts. Upon the terms and subject to the conditions set forth in
this Agreement, upon the receipt of an Issuance Notice, the Agent will use its
commercially reasonable efforts consistent with its normal sales and trading
practices to place the Shares with respect to which the Agent has agreed to act
as sales agent, subject to, and in accordance with the information specified in,
the Issuance Notice, unless the sale of the Shares described therein has been
suspended, cancelled or otherwise terminated in accordance with the terms of
this Agreement. For the avoidance of doubt, the parties to this Agreement may
modify an Issuance Notice at any time provided they both agree in writing to any
such modification.

(iii)    Method of Offer and Sale. The Shares may be offered and sold (A) in
privately negotiated transactions, (B) as block transactions or (C) by any other
method or payment permitted by law deemed to be an “at the market” offering as
defined in Rule 415 under the Securities Act, including sales made directly on
the Principal Market or sales made to or through a market maker or through an
electronic communications network. Nothing in this Agreement shall be deemed to
require either party to agree to the method of offer and sale specified in the
preceding sentence, and (except as specified in clause (D) above) the method of
placement of any Shares by the Agent shall be at the Agent’s discretion.

 

16



--------------------------------------------------------------------------------

(iv)    Confirmation to the Company. If acting as sales agent hereunder, the
Agent will provide written confirmation to the Company no later than the opening
of the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.

(v)    Settlement. Each issuance of Shares will be settled on the applicable
Settlement Date for such issuance of Shares and, subject to the provisions of
Section 5, on or before each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting the Agent or its designee’s account at The Depository Trust Company
through its Deposit/Withdrawal At Custodian (DWAC) System, or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, the Agent will
deliver, by wire transfer of immediately available funds, the related Issuance
Price in same day funds delivered to an account designated by the Company prior
to the Settlement Date. The Company may sell Shares to the Agent as principal at
a price agreed upon at each relevant time Shares are sold pursuant to this
Agreement (each, a “Time of Sale”).

(vi)    Suspension or Termination of Sales. Consistent with standard market
settlement practices, the Company or the Agent may, upon notice to the other
party hereto in writing or by telephone (confirmed immediately by verifiable
email), suspend any sale of Shares, and the Selling Period shall immediately
terminate; provided, however, that (A) such suspension and termination shall not
affect or impair either party’s obligations with respect to any Shares placed or
sold hereunder prior to the receipt of such notice; (B) if the Company suspends
or terminates any sale of Shares after the Agent confirms such sale to the
Company, the Company shall still be obligated to comply with Section 3(b)(v)
with respect to such Shares; and (C) if the Company defaults in its obligation
to deliver Shares on a Settlement Date, the Company agrees that it will hold the
Agent harmless against any loss, claim, damage or expense (including, without
limitation, penalties, interest and reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company. The
parties hereto acknowledge and agree that, in performing its obligations under
this Agreement, the Agent may borrow Common Shares from stock lenders in the
event that the Company has not delivered Shares to settle sales as required by
subsection (v) above, and may use the Shares to settle or close out such
borrowings. The Company agrees that no such notice shall be effective against
the Agent unless it is made to the persons identified in writing by the Agent
pursuant to Section 3(b)(i).

(vii)    No Guarantee of Placement, Etc. The Company acknowledges and agrees
that (A) there can be no assurance that the Agent will be successful in placing
Shares and (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares, and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company.

(viii)    Material Non-Public Information. Notwithstanding any other provision
of this Agreement, the Company and the Agent agree that the Company shall not
deliver any Issuance Notice to the Agent, and shall terminate any active
Issuance Notice, and the Agent shall not be obligated to place any Shares,
during any period in which the Company is, or could be deemed to be, in
possession of material non-public information.

 

17



--------------------------------------------------------------------------------

(c)    Fees. As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

(d)    Expenses. The Company agrees to pay all costs, fees and expenses incurred
in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the Shares
(including all printing and engraving costs), (ii) all fees and expenses of the
registrar and transfer agent of the Shares, (iii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Shares,
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors, (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Prospectus, any
Free Writing Prospectus (as defined below) prepared by or on behalf of, used by,
or referred to by the Company, and all amendments and supplements thereto, and
this Agreement, (vi) all filing fees, attorneys’ fees and expenses incurred by
the Company or the Agent in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Shares for offer and sale under the state securities or blue sky laws or
the provincial securities laws of Canada, and, if requested by the Agent,
preparing and printing a “Blue Sky Survey” or memorandum and a “Canadian
wrapper”, and any supplements thereto, advising the Agent of such
qualifications, registrations, determinations and exemptions, (vii) the
reasonable fees and disbursements of the Agent’s counsel, including the filing
fees incident to, and the reasonable fees and expenses of counsel for the Agent
in connection with, FINRA review, if any, and approval of the Agent’s
participation in the offering and distribution of the Shares, (viii) the costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the offering of the Shares,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives, employees and officers of the Company and of the Agent and any
such consultants, and the cost of any aircraft chartered in connection with the
road show and (ix) the fees and expenses associated with listing the Shares on
Nasdaq. The fees and disbursements of Agent’s counsel pursuant to subsections
(vi), (vii) and (viii) above shall not exceed $50,000.

Section 4. ADDITIONAL COVENANTS

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

(a)    Exchange Act Compliance. The Company shall file all documents required to
be filed with the Commission pursuant to Section 13, 14 or 15 of the Exchange
Act in the manner and within the time periods required by the Exchange Act.
During the Agency Period, the Company shall (i) file, on a timely basis, with
the Commission all reports and documents required to be filed under Section 13,
14 or 15 of the Exchange Act in the manner and within the time periods required
by the Exchange Act and (ii) either (A) include in its quarterly reports on
Form 10-Q and its annual

 

18



--------------------------------------------------------------------------------

reports on Form 10-K, a summary detailing, for the relevant reporting period,
(1) the number of Shares sold through the Agent pursuant to this Agreement and
(2) the net proceeds received by the Company from such sales or (B) prepare a
prospectus supplement or in such other filing permitted by the Securities Act or
Exchange Act (each an “Interim Prospectus Supplement”) with such summary
information and, at least once a quarter and subject to this Section 4, file
such Interim Prospectus Supplement pursuant to Rule 424(b) under the Securities
Act (and within the time periods required by Rule 424(b) and Rule 430B under the
Securities Act)).

(b)    Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Agent in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission,
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement, any Rule 462(b) Registration Statement or any amendment
or supplement to the Prospectus, any Free Writing Prospectus, (iii) of the time
and date that any post-effective amendment to the Registration Statement or any
Rule 462(b) Registration Statement becomes effective and (iv) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto, any Rule 462(b)
Registration Statement or any amendment or supplement to the Prospectus or of
any order preventing or suspending the use of any Free Writing Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order at the earliest possible
moment. Additionally, the Company agrees that it shall comply with the
provisions of Rule 424(b) and Rule 433, as applicable, under the Securities Act
and will use its reasonable efforts to confirm that any filings made by the
Company under such Rule 424(b) or Rule 433 were received in a timely manner by
the Commission.

(c)    Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Section 3(b) and
3(c)) to promptly prepare, file with the Commission and furnish at its own
expense to the Agent, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act. Neither the Agent’s consent to, or delivery of,
any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 3(b) or (c).

(d)    Agent’s Review of Proposed Amendments and Supplements. Prior to amending
or supplementing the Registration Statement (including any registration
statement filed under Rule 462(b) under the Securities Act) or the Prospectus
(including any amendment or supplement

 

19



--------------------------------------------------------------------------------

through incorporation of any report filed under the Exchange Act), the Company
shall furnish to the Agent for review, a reasonable amount of time prior to the
proposed time of filing or use thereof, a copy of each such proposed amendment
or supplement, and the Company shall not file or use any such proposed amendment
or supplement without the Agent’s prior consent, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

(e)    Use of Free Writing Prospectus. Neither the Company nor the Agent has
prepared, used, referred to or distributed, or will prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

(f)    Free Writing Prospectuses. The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent. The Company shall furnish to the Agent, without charge, as many copies
of any free writing prospectus prepared by or on behalf of, or used by the
Company, as the Agent may reasonably request. If at any time when a prospectus
is required by the Securities Act (including, without limitation, pursuant to
Rule 173(d)) to be delivered in connection with sales of the Shares (but in any
event if at any time through and including the date of this Agreement) there
occurred or occurs an event or development as a result of which any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
conflicted or would conflict with the information contained in the Registration
Statement or included or would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company shall promptly amend or supplement
such free writing prospectus to eliminate or correct such conflict or so that
the statements in such free writing prospectus as so amended or supplemented
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such subsequent time, not misleading, as the
case may be; provided, however, that prior to amending or supplementing any such
free writing prospectus, the Company shall furnish to the Agent for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of such proposed amended or supplemented free writing prospectus and the
Company shall not file, use or refer to any such amended or supplemented free
writing prospectus without the Agent’s consent.

(g)    Filing of Agent Free Writing Prospectuses. The Company shall not to take
any action that would result in the Agent or the Company being required to file
with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Agent that the Agent
otherwise would not have been required to file thereunder.

(h)    Copies of Registration Statement and Prospectus. After the date of this
Agreement through the last time that a prospectus is required by the Securities
Act (including, without

 

20



--------------------------------------------------------------------------------

limitation, pursuant to Rule 173(d)) to be delivered in connection with sales of
the Shares, the Company agrees to furnish the Agent with copies (which may be
electronic copies) of the Registration Statement and each amendment thereto, and
with copies of the Prospectus and each amendment or supplement thereto in the
form in which it is filed with the Commission pursuant to the Securities Act or
Rule 424(b) under the Securities Act, both in such quantities as the Agent may
reasonably request from time to time; and, if the delivery of a prospectus is
required under the Securities Act or under the blue sky or securities laws of
any jurisdiction at any time on or prior to the applicable Settlement Date for
any Selling Period in connection with the offering or sale of the Shares and if
at such time any event has occurred as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Prospectus is delivered, not misleading, or, if for any other reason it is
necessary during such same period to amend or supplement the Prospectus or to
file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Agent and to request that the Agent suspend offers to sell Shares
(and, if so notified, the Agent shall cease such offers as soon as practicable);
and if the Company decides to amend or supplement the Registration Statement or
the Prospectus as then amended or supplemented, to advise the Agent promptly by
telephone (with confirmation in writing) and to prepare and cause to be filed
promptly with the Commission an amendment or supplement to the Registration
Statement or the Prospectus as then amended or supplemented that will correct
such statement or omission or effect such compliance; provided, however, that if
during such same period the Agent is required to deliver a prospectus in respect
of transactions in the Shares, the Company shall promptly prepare and file with
the Commission such an amendment or supplement.

(i)    Blue Sky Compliance. The Company shall cooperate with the Agent and
counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

(j)    Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Agent an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act.

(k)    Listing; Reservation of Shares. (a) The Company will maintain the listing
of the Shares on Nasdaq, and (b) the Company will reserve and keep available at
all times, free of

 

21



--------------------------------------------------------------------------------

preemptive rights, Shares for the purpose of enabling the Company to satisfy its
obligations under this Agreement.

(l)    Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

(m)    Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

(n)    Representations and Warranties. The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto), and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

(o)    Deliverables at Triggering Event Dates; Certificates. The Company agrees
that on or prior to the date of the first Issuance Notice and, during the term
of this Agreement after the date of the first Issuance Notice, upon:

(A) the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;

(B) the filing with the Commission of an annual report on Form 10-K (including
any Form 10-K/A containing amended financial information or a material amendment
to the previously filed annual report on Form 10-K) of the Company;

(C) the filing with the Commission of a quarterly report on Form 10-Q (including
any Form 10-Q/A containing amended financial information or a material amendment
to the previously filed quarterly report on Form 10-Q) of the Company; or

(D) the filing with the Commission of a current report on Form 8-K of the
Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with

 

22



--------------------------------------------------------------------------------

Statement of Financial Accounting Standards No. 144) that is material to the
offering of securities of the Company in the Agent’s reasonable discretion;

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (D) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) that the Company
has performed all of its obligations hereunder to be performed on or prior to
the date of such certificate and as to the matters set forth in Section 5(a)(i)
hereof, and (C) containing any other certification that the Agent shall
reasonably request. The requirement to provide a certificate under this
Section 4(o) shall be waived for any Triggering Event Date occurring at a time
when no Issuance Notice is pending or a suspension is in effect, which waiver
shall continue until the earlier to occur of the date the Company delivers
instructions for the sale of Shares hereunder (which for such calendar quarter
shall be considered a Triggering Event Date) and the next occurring Triggering
Event Date. Notwithstanding the foregoing, if the Company subsequently decides
to sell Shares following a Triggering Event Date when a suspension was in effect
and did not provide the Agent with a certificate under this Section 4(o), then
before the Company delivers the instructions for the sale of Shares or the Agent
sells any Shares pursuant to such instructions, the Company shall provide the
Agent with a certificate in conformity with this Section 4(o) dated as of the
date that the instructions for the sale of Shares are issued.

(p)    Legal Opinions. On or prior to the date of the first Issuance Notice and
within five (5) Trading Days of each Triggering Event Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 4(o) for
which no waiver is applicable and excluding the date of this Agreement, a
negative assurances letter and the written legal opinion of Cooley LLP, counsel
to the Company and Grant IP, intellectual property counsel to the Company, each
dated the date of delivery, in form and substance reasonably satisfactory to
Agent and its counsel, substantially similar to the form previously provided to
the Agent and its counsel, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall be required to furnish no more than one opinion hereunder per
calendar quarter. In lieu of such opinions for subsequent periodic filings, in
the discretion of the Agent, the Company may furnish a reliance letter from such
counsel to the Agent, permitting the Agent to rely on a previously delivered
opinion letter, modified as appropriate for any passage of time or Triggering
Event Date (except that statements in such prior opinion shall be deemed to
relate to the Registration Statement and the Prospectus as amended or
supplemented as of such Triggering Event Date);

(q)    Comfort Letter. On or prior to the date of the first Issuance Notice and
within five (5) Trading Days of each Triggering Event Date with respect to which
the Company is obligated to deliver a certificate pursuant to Section 4(o) for
which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause Ernst & Young LLP, the independent registered public
accounting firm who has audited the financial statements included or
incorporated by reference in the Registration Statement, to furnish the Agent a
comfort letter, dated

 

23



--------------------------------------------------------------------------------

the date of delivery, in form and substance reasonably satisfactory to the Agent
and its counsel, substantially similar to the form previously provided to the
Agent and its counsel; provided, however, that any such comfort letter will only
be required on the Triggering Event Date specified to the extent that it
contains financial statements filed with the Commission under the Exchange Act
and incorporated or deemed to be incorporated by reference into a Prospectus. If
requested by the Agent, the Company shall also cause a comfort letter to be
furnished to the Agent within ten (10) Trading Days of the date of occurrence of
any material transaction or event requiring the filing of a current report on
Form 8-K containing material amended financial information of the Company,
including the restatement of the Company’s financial statements. The Company
shall be required to furnish no more than one comfort letter hereunder per
calendar quarter.

(r)    Secretary’s Certificate. On or prior to the date of the first Issuance
Notice and within five (5) Trading Days of each Triggering Event Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall furnish the Agent a certificate executed by the
Secretary of the Company, signing in such capacity, dated the Applicable Time
(i) certifying that attached thereto are true and complete copies of the
resolutions duly adopted by the Board of Directors of the Company authorizing
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (including, without limitation, the issuance of
the Shares pursuant to this Agreement), which authorization shall be in full
force and effect on and as of the date of such certificate, (ii) certifying and
attesting to the office, incumbency, due authority and specimen signatures of
each Person who executed this Agreement for or on behalf of the Company, and
(iii) containing any other certification that the Agent shall reasonably
request.

(s)    Agent’s Own Account; Clients’ Account. The Company consents to the Agent
trading, in compliance with applicable law, in the Common Shares for the Agent’s
own account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.

(t)    Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(u)    Market Activities. The Company will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall cause each of its Affiliates to, comply with all
applicable provisions of Regulation M. If the limitations of Rule 102 of
Regulation M (“Rule 102”) do not apply with respect to the Shares or any other
reference security pursuant to any exception set forth in Section (d) of
Rule 102, then promptly upon notice from the Agent (or, if later, at the time
stated in the notice), the Company will, and shall cause each of its Affiliates
to, comply with Rule 102 as though such exception were not available but the
other provisions of Rule 102 (as interpreted by the Commission) did apply. The
Company shall promptly notify the Agent if it no longer meets the requirements
set forth in Section (d) of Rule 102.

 

24



--------------------------------------------------------------------------------

(v)    Notice of Other Sale. Without the written consent of the Agent, the
Company will not, directly or indirectly, offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, during
the period beginning on the third Trading Day immediately prior to the date on
which any Issuance Notice is delivered to the Agent hereunder and ending on the
third Trading Day immediately following the Settlement Date with respect to
Shares sold pursuant to such Issuance Notice; provided, however, that such
restriction will not be required in connection with the Company’s (i) issuance
or sale of Common Shares, options to purchase Common Shares or Common Shares
issuable upon the exercise of options or other equity awards pursuant to any
employee or director share option, incentive or benefit plan, share purchase or
ownership plan, long-term incentive plan, dividend reinvestment plan, inducement
award under Nasdaq rules or other compensation plan of the Company or its
subsidiaries, as in effect on the date of this Agreement, (ii) issuance or sale
of Common Shares issuable upon exchange, conversion or redemption of securities
or the exercise or vesting of warrants, options or other equity awards disclosed
in filings by the Company on EDGAR or otherwise in writing to the Agent,
(iii) issuance or sale of Common Shares or securities convertible into or
exchangeable for Common Shares as consideration for mergers, acquisitions, other
business combinations, joint ventures or strategic alliances, or offered and
sold in a privately-negotiated transaction with vendors, customers, strategic
partners or potential strategic partners, occurring after the date of this
Agreement which are not used for capital raising purposes and which are
conducted in a manner so as not to be integrated with the offering of Shares
hereunder and (iv) modification of any outstanding options, warrants or any
rights to purchase or acquire Common Shares.

Section 5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

(a)    Conditions Precedent to the Right of the Company to Deliver an Issuance
Notice and the Obligation of the Agent to Sell Shares During the Selling
Period(s). The right of the Company to deliver an Issuance Notice hereunder is
subject to the satisfaction, on the date of delivery of such Issuance Notice,
and the obligation of the Agent to use its commercially reasonable efforts to
place Shares during the applicable Selling Period is subject to the
satisfaction, on each Trading Day during the Selling Period, of each of the
following conditions:

(i)    Accuracy of the Company’s Representations and Warranties; Performance by
the Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in Section 4(p), Section 4(q) and Section 4(r).

(ii)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits or directly and

 

25



--------------------------------------------------------------------------------

materially adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or materially adversely affecting any of the transactions
contemplated by this Agreement.

(iii)     Material Adverse Changes. Except as disclosed in the Prospectus and
the Time of Sale Information, (a) in the judgment of the Agent there shall not
have occurred any Material Adverse Change; and (b) there shall not have occurred
any downgrading, nor shall any notice have been given of any intended or
potential downgrading or of any review for a possible change that does not
indicate the direction of the possible change, in the rating accorded any
securities of the Company or any of its subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436(g)(2) under the Securities Act.

(iv)     No Suspension of Trading in or Delisting of Common Shares; Other
Events. The trading of the Common Shares (including without limitation the
Shares) shall not have been suspended by the Commission, the Principal Market or
FINRA and the Common Shares (including without limitation the Shares) shall have
been approved for listing or quotation on and shall not have been delisted from
the Principal Market. There shall not have occurred (and be continuing in the
case of occurrences under clauses (i) and (ii) below) any of the following:
(i) trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by Nasdaq, or trading in securities
generally on Nasdaq shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any of federal, New York, Delaware or California authorities; or
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Agent is material and adverse and makes it impracticable to market the
Shares in the manner and on the terms described in the Prospectus or to enforce
contracts for the sale of securities;

(b)    Documents Required to be Delivered on each Issuance Notice Date. The
Agent’s obligation to use its commercially reasonable efforts to place Shares
hereunder shall additionally be conditioned upon the delivery to the Agent on or
before the Issuance Notice Date of a certificate in form and substance
reasonably satisfactory to the Agent, executed by the Chief Executive Officer,
President, Vice President Finance, Chief Financial Officer or General Counsel of
the Company, to the effect that all conditions to the delivery of such Issuance
Notice shall have been satisfied as at the date of such certificate (which
certificate shall not be required if the foregoing representations shall be set
forth in the Issuance Notice).

(c)    No Misstatement or Material Omission. Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

26



--------------------------------------------------------------------------------

Section 6. INDEMNIFICATION AND CONTRIBUTION

(a)    Indemnification of the Agent. The Company agrees to indemnify and hold
harmless the Agent, its officers and employees, and each person, if any, who
controls the Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which the
Agent or such officer, employee or controlling person may become subject, under
the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or (iii) any act or failure to act or any
alleged act or failure to act by the Agent in connection with, or relating in
any manner to, the Common Shares or the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) or (ii)
above, provided that the Company shall not be liable under this clause (iii) to
the extent that a court of competent jurisdiction shall have determined by a
final judgment that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by the Agent through its bad faith or willful misconduct, and to reimburse the
Agent and each such officer, employee and controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the Agent)
as such expenses are reasonably incurred by the Agent or such officer, employee
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information described in subsection (b) below. The
indemnity agreement set forth in this Section 6(a) shall be in addition to any
liabilities that the Company may otherwise have.

(b)    Indemnification of the Company, its Directors and Officers. The Agent
agrees to indemnify and hold harmless the Company, each of its directors, each
of its officers who signed the Registration Statement and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which the Company or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or

 

27



--------------------------------------------------------------------------------

regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Free
Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; but, for each of (i) and (ii) above, only to the extent arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the
information set forth in the ninth paragraph under the caption “Plan of
Distribution” in the Prospectus, and to reimburse the Company and each such
director, officer and controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by the Company) as such expenses are
reasonably incurred by the Company or such officer, director or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 6(b) shall be in addition to any liabilities
that the Agent or the Company may otherwise have.

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 6, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 6 or to
the extent the indemnifying party is not materially prejudiced as a proximate
result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, that if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume

 

28



--------------------------------------------------------------------------------

the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 6 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with local counsel), representing the indemnified
parties who are parties to such action), which counsel (together with any local
counsel) for the indemnified parties shall be selected by the Agent (in the case
of counsel for the indemnified parties referred to in Section 6(a) and
Section 6(b) above), (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.

(d)    Settlements. The indemnifying party under this Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 6(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.

(e)    Contribution. If the indemnification provided for in this Section 6 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Agent, on
the other hand, from the offering of the Shares pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in

 

29



--------------------------------------------------------------------------------

connection with the offering of the Shares pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total gross proceeds from
the offering of the Shares pursuant to this Agreement (before deducting
expenses) received by the Company bear to the total commissions received by the
Agent. The relative fault of the Company, on the one hand, and the Agent, on the
other hand, shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Agent, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 6(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(d); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6(c) for purposes of indemnification.

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(d).

Notwithstanding the provisions of this Section 6(d), the Agent shall not be
required to contribute any amount in excess of the commissions and fees received
by the Agent in connection with the offering contemplated hereby. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this
Section 6(d), each officer and employee of the Agent and each person, if any,
who controls the Agent within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Agent, and each director
of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.

Section 7. TERMINATION & SURVIVAL

(a)    Term. Subject to the provisions of this Section 7, the term of this
Agreement shall continue from the date of this Agreement until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Section 7.

(b)    Termination; Survival Following Termination. (i) Either party may
terminate this Agreement prior to the end of the Agency Period, by giving
written notice as required by this Agreement, upon one Trading Day’s notice to
the other party; provided that, (A) if the Company terminates this Agreement
after the Agent confirms to the Company any sale of Shares, the Company shall
remain obligated to comply with Section 3(b)(v) with respect to such Shares and
(B) Section 2, Section 6, Section 7 and Section 8 shall survive termination of
this Agreement. If

 

30



--------------------------------------------------------------------------------

termination shall occur prior to the Settlement Date for any sale of Shares,
such sale shall nevertheless settle in accordance with the terms of this
Agreement.

(ii) In addition to the survival provision of Section 7(b)(i), the respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Agent or the Company or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and, anything herein to the contrary notwithstanding, will survive delivery of
and payment for the Shares sold hereunder and any termination of this Agreement.

Section 8. MISCELLANEOUS

(a)    Press Releases and Disclosure. The Company may issue a press release
describing the material terms of the transactions contemplated hereby as soon as
practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8-K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval of the other
party hereto, except as may be necessary or appropriate in the reasonable
opinion of the party seeking to make disclosure to comply with the requirements
of applicable law or stock exchange rules. If any such press release or like
public statement is so required, the party making such disclosure shall consult
with the other party prior to making such disclosure, and the parties shall use
all commercially reasonable efforts, acting in good faith, to agree upon a text
for such disclosure that is reasonably satisfactory to all parties hereto.

(b)    No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (i) the transactions contemplated by this Agreement, including the
determination of any fees, are arm’s-length commercial transactions between the
Company and the Agent, (ii) when acting as a principal under this Agreement, the
Agent is and has been acting solely as a principal is not the agent or fiduciary
of the Company, or its stockholders, creditors, employees or any other party,
(iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

31



--------------------------------------------------------------------------------

(c)    Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

(d)    Notices. All communications hereunder shall be in writing, unless
otherwise specified, to the parties hereto as follows:

If to the Agent:

Jefferies LLC

520 Madison Avenue

New York, NY 10022

Facsimile:

Attention: General Counsel

with a copy to:

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

Facsimile: 646-441-9111

Attention: Eric Blanchard

If to the Company:

Bellicum Pharmaceuticals, Inc.

2130 West Holcombe Blvd.

Suite 800

Houston, TX 77030

Attention: Rick Fair

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Karen E. Anderson

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d). Each such
notice or other communication shall

 

32



--------------------------------------------------------------------------------

be deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day or, if such day is not a Business Day, on the next
succeeding Business Day, (ii) by electronic communication (“Electronic Notice”)
as set forth in the next paragraph, (iii) on the next Business Day after timely
delivery to a nationally-recognized overnight courier or (iv) on the Business
Day actually received if deposited in the U.S. mail (certified or registered
mail, return receipt requested, postage prepaid). For purposes of this
Agreement, “Business Day” shall mean any day on which Nasdaq and commercial
banks in the City of New York are open for business.

An Electronic Notice shall be deemed written notice for purposes of this
Section 8(d) if sent to the electronic mail address specified by the receiving
party under separate cover. Electronic Notice shall be deemed received at the
time the party sending Electronic Notice receives verification of receipt by the
receiving party. Any party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a nonelectronic form (“Nonelectronic
Notice”) which shall be sent to the requesting party within ten (10) days of
receipt of the written request for Nonelectronic Notice.

(e)    Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 6, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Shares as such from the Agent merely by reason of such purchase.

(f)    Partial Unenforceability. The invalidity or unenforceability of any
Article, Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Article, Section, paragraph or provision
hereof. If any Article, Section, paragraph or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

(g)    Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

33



--------------------------------------------------------------------------------

(h)    General Provisions. This Agreement constitutes the entire agreement of
the parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and may be
delivered by facsimile transmission or by electronic delivery of a portable
document format (PDF) file. This Agreement may not be amended or modified unless
in writing by all of the parties hereto, and no condition herein (express or
implied) may be waived unless waived in writing by each party whom the condition
is meant to benefit. The Article and Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

[Signature Page Immediately Follows]

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

Very truly yours, BELLICUM PHARMACEUTICALS, INC. By:   /s/ Richard A. Fair  
Name: Richard A. Fair   Title: President and Chief Executive Officer

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

JEFFERIES LLC By:   /s/ Dustin Tyner   Name: Dustin Tyner   Title: Managing
Director



--------------------------------------------------------------------------------

EXHIBIT A

ISSUANCE NOTICE

[Date]

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Attn:

 

[__________]

Reference is made to the Open Market Sale Agreement between __________ (the
“Company”) and Jefferies LLC (the “Agent”) dated as of ________ ___, 20__. The
Company confirms that all conditions to the delivery of this Issuance Notice are
satisfied as of the date hereof.

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):

 

 

Issuance Amount (equal to the total Sales Price for such Shares):

 

       $                                                                 

 

 

    

First Date of Selling Period:

            

 

 

    

Last Date of Selling Period:

            

 

 

     Settlement Date(s) if other than standard T+2 settlement:             

 

 

    

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $ ____ per share

 

Comments:    

 

 

 

By:       Name:   Title:

 

A-1